DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement filed on 3/23/2021 has been considered.

Response to Preliminary Amendment
This Office action is in responds to Applicants preliminary amendment filed on 3/23/2021. Accordingly, claims 1-16 are pending for examining.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kataoka et al. (US 2018/0267912 hereinafter Kataoka) in view of Homma et al. (US 2019/0324646 hereinafter Homma).
Regarding claim 1, Kataoka discloses a signal processing device (figure 1, 6) comprising: a superimposed signal transmission unit (figure 1, 15) which transmits, to an external communication device, an operation signal in accordance with a state of an operation element, or receives, from the communication device, an operation signal for controlling the operation element, and transmitting, to the communication device, a data signal indicating predetermined information as a superimposed signal in which the data signal is superimposed on the operation signal ([0047]-[0048], transmission circuit 15 operates using a voltage between the first terminal 11 and the second terminal 12 as a power source, data generation circuit 17 operates by the voltage applied from the step-down circuit 16 and generates transmission data to be transmitted to the input unit 4, and superimposing circuit 18 superimposes the received transmission data on the output signal as a data signal,  such that the transmission circuit 15 outputs a superimposed signal obtained by superimposing the data signal on the output signal from the second terminal 12 to the signal line 22). Kataok differs from the claimed invention in not specifically teaching an information storage unit which stores the predetermined information; and an information rewrite unit which rewrites, based on an external instruction input, information stored in the information storage unit. However, Homma teaches DRAM for storing input data and an input image data, read as an information rewrite unit, to change destination sequence of the banks of the DRAM for storing the input image data according instruction input from a memory controller ([0190]) to improve access efficiency ([0090]). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify Kataoka in having an information storage unit which stores the predetermined information; and an information rewrite unit which rewrites, based on an external instruction input, information stored in the information storage unit, as per teaching of Homma, to improve access efficiency. 
Regarding claim 2, Kataoka discloses an electrical equipment-side terminal which transmits or receives the operation signal to or from external electrical equipment provided with the operation element; and a communication device-side terminal which transmits or receives the operation signal to or from the communication device ([0006], , the second terminal transmits an operation signal according to a state of the operation element to outside or an operation signal for controlling the operation element is input from the outside to the second terminal).
Regarding claims 3-4, Kataoka discloses a light receiving unit which receives an optical signal from outside, a monitoring unit which monitors reception of the optical signal, wherein in a case in which the optical signal is detected by the monitoring unit, the superimposed signal transmission unit does not transmit the superimposed signal, and the information rewrite unit rewrites the information stored in the information storage unit based on the optical signal, and after rewriting processing performed by the information rewrite unit is completed, the superimposed signal transmission unit transmits the superimposed signal ([0106]-[0107] and [0115], control signal is input from the outside to the second terminal, and data generation circuit outputs the transmission data to the superimposing circuit such that he superimposing circuit superimposes the received transmission data on the control signal as a data signal, which the transmission circuit superimposes the data signal on the control signal and outputs the to the signal line). Kataoka differs from the claimed invention in not specifically discloses that the information rewrite unit rewrites the information stored in the information storage unit based on the optical signal received by the light receiving unit. However, Homma teaches DRAM for storing input data and an input image data, read as an information rewrite unit, to change destination sequence of the banks of the DRAM for storing the input image data according instruction input from a memory controller ([0190]) to improve access efficiency ([0090]). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify Kataoka in having that that the information rewrite unit rewrites the information stored in the information storage unit based on the optical signal received by the light receiving unit, as per teaching of Homma, to improve access efficiency.
Regarding claim 5, Kataoka discloses a current detection unit which detects a current value supplied from a signal line connected to the communication device, wherein the information rewrite unit rewrites the information stored in the information storage unit based on a rewriting current signal indicated by variations in current value detected by the current detection unit ([0069] and [0073], a current flowing through the diode D3 changes in accordance with H/L of the transmission data and constant current circuit sets an amplitude of the output signal output by the electrical device).
	Regarding claim 6, Kataoka discloses that wherein the operation signal is an ON/OFF signal, and the information rewrite unit recognizes variations in current value as the rewriting current signal in a case in which a current value that is higher than a current value in an ON signal of the operation signal is detected by the current detection unit ([0086] and [0095], electrical device transmits a superimposed signal to the input unit  in accordance with whether the switch SW is on or off so that the PC 2 determines whether the output signal corresponding to the switching of ON/OFF of the switch SW has been received normally).
Regarding claim 7, Kataoka discloses when the operation signal that is an OFF signal is being transmitted or received, the information rewrite unit recognizes variations in current value as the rewriting current signal in a case in which a current value that is higher than a current value in an OFF signal of the operation signal is detected by the current value ([0117], electrical device is a relay ON/OFF of an electrical contact is switched in accordance with whether a current flowing through the relay coil RC is equal to or larger than a threshold value).
	Regarding claim 8, Kataoka discloses an operation mode switching unit which performs switching between an ordinary operation mode in which the superimposed signal is transmitted and a low current consumption mode in which the superimposed signal is not transmitted, wherein the operation mode switching unit performs switching to the ordinary operation mode in a case in which the current detection unit detects a current that is equal to or greater than a predetermined threshold value at a predetermined pulse width or more in the low current consumption mode ([0079], ON/OFF information of the switch SW can be transmitted to the input circuit).
Regarding claim 9, Kataoka discloses that in a case in which the rewriting current signal detected by the current detection unit during an operation in the low current consumption mode is a predetermined data sequence, the information rewrite unit moves on to a rewrite mode in which the information stored in the information storage unit is rewritten ([0086], the electrical device transmits a superimposed signal to the input unit in accordance with whether the switch SW is on or off and determines whether the output signal corresponding to the switching of ON/OFF of the switch SW has been received normally).
Regarding claim 10, Kataoka discloses to provide an instruction for rewriting information stored in the information storage unit to the signal processing device and an information acquisition unit which acquires information to be rewritten; and a light projecting unit which projects the optical signal in accordance with the information to the light receiving unit included in the signal processing device ([0106]-[0107] and [0115], control signal is input from the outside to the second terminal, and data generation circuit outputs the transmission data to the superimposing circuit such that he superimposing circuit superimposes the received transmission data on the control signal as a data signal, which the transmission circuit superimposes the data signal on the control signal and outputs the to the signal line).
Regarding claim 11, Kataoka discloses an information acquisition unit which acquires information to be rewritten; and a current control unit which generates the rewriting current signal in accordance with the information ([0069], a current flowing through the diode D3 changes in accordance with H/L of the transmission data).
Regarding claims 12-13, Kataoka discloses that an information acquisition unit which acquires information to be rewritten; and a current control unit which generates the rewriting current signal in accordance with the information, wherein the operation signal is an ON/OFF signal, and the current control unit generates the rewriting current signal with a current value that is higher than a current value in an ON signal of the operation signal, wherein when the signal processing device is transmitting or receiving the operation signal that is an OFF signal, the current control unit generates the rewriting current signal with a current value that is higher than a current value in the OFF signal of the operation signal ([0094]-[0095], superimposition of transmission data when the switch SW is on is performed with a voltage output and superimposition of transmission data when the switch SW is off is performed with a current output).
Regarding claim 14, Kataoka discloses  an operation signal processing unit which detects an operation signal in accordance with a state of an operation element; and a data signal processing unit which extracts a data signal from a superimposed signal in which the data signal indicating predetermined information is superimposed on the operation signal ([0007], receiving device includes an extraction circuit configured to extract the data signal from a signal in which the operation signal and the data signal are superimposed).
Regarding claim 15, Kataoka discloses an information acquisition unit which acquires information to be rewritten; and a current control unit which generates the rewriting current signal in accordance with the information, wherein the current control unit supplies a current to the signal processing device such that a current with a current value that is equal to or greater than the predetermined threshold value flows at a predetermined pulse width after activation of the signal processing device ([0117]-[0119], electrical device is a relay ON/OFF of an electrical contact is switched in accordance with whether a current flowing through the relay coil RC is equal to or larger than a threshold value).
Regarding claim 16, Kataoka discloses that the current control unit supplies the rewriting current signal that is a predetermined data sequence to the signal processing device which is operating in the low current consumption mode and then supplies the rewriting current signal in accordance with information to be rewritten ([0086], the electrical device transmits a superimposed signal to the input unit in accordance with whether the switch SW is on or off and determines whether the output signal corresponding to the switching of ON/OFF of the switch SW has been received normally).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Van et al. (US 2019/0235789) discloses a memory controller can arbitrarily change the target write location without introducing the data unreadable problem (abstract and [0033]-[0034]).
Kataoka et al. (US 2021/0350695) discloses a electric apparatus includes: a superimposition signal transmission portion which transmits, to a communication device, a superimposition signal obtained by superimposing a data signal on an operation signal; an operation mode switching portion which switches between a normal operation mode in which transmission of the superimposition signal is performed and a low current consumption mode in which transmission of the superimposition signal is not performed; and a current detection portion which detects a current value supplied from the communication device, wherein the operation mode switching portion switches the low current consumption mode to the normal operation mode when the current detection portion detects a current equal to or greater than a predetermined threshold value in the low current consumption mode (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUO H LI whose telephone number is (571)272-4183. The examiner can normally be reached Mon. Tue. and Thurs. 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 5712725535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUO H LI/           Primary Examiner, Art Unit 2133